NOTE: This order is nonprecedential
Um'ted States Court of Appeals
for the FederaI Circuit
GEORGE P. CADORET,
C'laiman,t-Appellamf,
V.
ERIC K. SHINSEKI, SECRETARY 0F VETERANS
AFFAIRS, -
Responclent-Appellee.
2011_7143 `
Appea1 from the United States Court of Appea1s for
Veterans C1ai1ns in case no. 09-1531, Judge Mary J.
Sch0e1en.
ON MOTION
ORDER
George P. Cad0ret moves for a 45-day extension of
ti1ne, until February 27, 2012, to file his reply brief
Up0n consideration thereof
I'r ls ORDERED THAT:

CADORET V. DVA
The motion is granted
JAN 1 2 2012
cc: Kenneth M. Carpenter, Esq
Renee Gerber, Esq.
s21
2
FOR THE COURT
fs/ J an Horba1y
Date Jan Horba1y
C1erk
FlLED
U.S. COUHT 0F APFEAl.S FOB
THE FEDERAL C|RCUlT
JAN 12 2012
JAN HORBAl.¥
“CLERK